Exhibit 10.1

 

AMENDMENT NUMBER THREE TO
MASTER TRANSACTION AGREEMENT AND OTHER TRANSACTION DOCUMENTS

 

This Amendment Number Three to Master Transaction Agreement and Other
Transaction Documents (this “Amendment”) is entered into as of June 17, 2015 by
and between Apple Inc., a California corporation (“Apple”), Liquidmetal
Technologies, Inc., a Delaware corporation (“LMT”), Liquidmetal Coatings, LLC, a
Delaware limited liability company (“LMC”), and Crucible Intellectual Property,
LLC, a Delaware limited liability company (“LMT-SPE”), with reference to the
following facts:

 

A.     Apple, LMT, LMC and LMT-SPE have previously entered into that certain
Master Transaction Agreement, made effective as of August 5, 2010 (as amended
and modified, from time to time, the “MTA”).

 

B.     Pursuant to the MTA, LMT and LMT-SPE entered into that certain
Contribution Agreement dated as of August 5, 2010 (as amended and modified, from
time to time, the “Contribution Agreement”) pursuant to which LMT agreed to
contribute to LMT-SPE the LMT Technology at the Closing Date and for eighteen
(18) months thereafter.

 

C.     Apple, LMC, LMT and LMT-SPE have previously entered into that certain
Amendment Number One to Master Transaction Agreement and Other Transaction
Documents, dated June 15, 2012, pursuant to which, among other things, the
Capture Period (as defined in the MTA), was extended through February 5, 2014
(“Amendment Number One”), and Amendment Number Two to Master Transaction
Agreement and other Transaction Documents, dated May 17, 2014, pursuant to
which, among other things, the Capture Period was extended through February 5,
2015 (“Amendment Number Two”, and together with Amendment Number One, the “Prior
Amendments”).

 

D.     Apple, LMC, LMT, and LMT-SPE hereby desire to extend Apple’s rights of
first notice and first refusal, and Apple, LMC, LMT, and LMT-SPE hereby desire
to further extend the Capture Period upon the terms and conditions set forth in
this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto amend the agreements
described in the recitals above, as follows:

 

1.     DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the MTA unless specifically defined herein.
For the avoidance of doubt, the term “LMT Technology” shall have the meaning set
forth in Amendment Number One (after giving effect to Amendment Number Two and
this Amendment).

 

2.     AMENDMENTS.

 

(a)     Section 1(a)(v) of the MTA (as amended by the Prior Amendments) is
hereby further amended by replacing “February 5, 2015” with “February 5, 2016”.

 

(b)     Section 9(A)(a) of the MTA (which was added to the MTA pursuant to
Amendment Number One) is hereby replaced by the following:

 

“(a) Apple’s rights under this Section 9(A) will commence February 6, 2014 and
expire on February 5, 2018.”

 

(c)     Recital A of the Contribution Agreement (as amended by the Prior
Amendments) is hereby further amended by replacing “February 5, 2015” with
“February 5, 2016”.

 

 

 
1

--------------------------------------------------------------------------------

 

 

(d)     Section 1 of the Contribution Agreement (as amended by the Prior
Amendments) is hereby further amended by replacing “February 5, 2015” with
“February 5, 2016”.

 

3.     SECTION 16 OF MTA. Section 16 of the MTA (as amended by the Prior
Amendments) is by this reference thereto incorporated into this Amendment as if
restated in its entirety herein, except that each reference therein to the MTA
shall be deemed a reference to this Amendment. This Amendment constitutes the
entire agreement between the parties relating to the subject matter hereof and
supersedes and cancels all other prior agreements and understandings of the
parties in connection with subject matter.

 

4.     EFFECTIVENESS. The effectiveness of this Amendment is hereby conditioned
upon receipt by Apple of a fully executed copy of this Amendment from each party
hereto.

 

5.     REAFFIRMATION. Each party hereto acknowledges and reaffirms all of its
obligations and duties under the Transaction Documents.

 

6.     LIMITED EFFECT. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Transaction
Documents, the terms and provisions of this Amendment shall govern. In all other
respects, the Transaction Documents, as amended and supplemented hereby, shall
remain in full force and effect.

 

7.     COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Transaction
Document and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Transaction Documents generally.

 

[remainder of page left blank intentionally; signatures to follow]

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

APPLE INC.,
a California corporation

 

By:     /s/ Zadesky                                                     

Name:     Zadesky                                                      

Title:     VP Product Design                                      

 

LIQUIDMETAL TECHNOLOGIES, INC. 

 

By:     /s/ Ricardo A. Salas                                       

Name:     Ricardo A. Salas                                        

Title:     Executive Vice President                            

 

LIQUIDMETAL COATINGS, LLC

 

By:     /s/ Ricardo A. Salas                                       

Name:     Ricardo A. Salas                                        

Title:     Secretary                                                      

 

CRUCIBLE INTELLECTUAL PROPERTY, LLC 

 

By:     /s/ Ricardo A. Salas                                       

Name:     Ricardo A. Salas                                        

Title:     President                                                      

 

 

 

 

 

 

 

 

 

 

 

 

Amendment Number Three to Master Transaction Agreement